REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-22 directed to non-elected groups without traverse.  Accordingly, claims 15-22 have been cancelled.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks, filed on September 24th, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly the prior art rejections of the claims have been withdrawn. 

Regarding claim 1 the closest prior art is Krupyshev et al. (US 2007/0290150 A1) in view of Messerschmidt et al. (US 2004/0027659 A1).
Regarding claim 1, Krupyshev teaches a system comprising: at least one cassette comprising a first side, a second side, and at least one slot extending from the first side to the second side, the at least one slot configured to support a substrate; 
	a cassette holder configured to hold the at least one cassette between a light source board and a detector board, the light board comprising at least one light source configured to be proximal to the first side of the at least one cassette while the at least one cassette is held by the 
	wherein the at least one light source proximal to the first side of the first cassette and the at least one detector proximal to the second side of the first cassette form a corresponding pair that face each other, 
	and wherein the at least one detector is configured to detect the presence and orientation of the substrate as it is being supported by the at least one slot of the at least one cassette by detecting light emitted from the at least one light source.
	Messerschmidt further teaches wherein the detector detects light emitted from the first light source and transmitted through the substrate by internal reflection. 
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the at least one light source configured to transmit light through the substrate as it is being supported by the at least one slot of the at least one cassette while the at least one cassette is held by the cassette holder, and the at least one detector configured to detect light transmitted through the substrate as it is being supported by the at least one slot of the at least one cassette while the at least one cassette is held by the cassette holder, and wherein the at least one detector detects the presence and orientation of the substrate while the substrate is being supported by the at least one slot of the at least one cassette while the at least one cassette is held by the cassette holder .

Regarding claims 3-7, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872